DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 24 and 34 are amended.
Claims 18, 19 and 22 are canceled.
Claims 35-37 are new.
Claims 15-17, 20-21 and 23-37 are examined on the merits.
Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive:
With respect to claim 15, Applicants argue that the rejection is improper because the reference of Karpowicz discloses the flow meter measuring the air flow but not the flow of liquid.
However, the flow meter of Karpowicz is capable of measuring the flow of liquid, since the flow of liquid is in direct proportion to the flow of air generated by the pump. Therefore, the rejection is deemed to be proper.
With respect to the amendment made to claim 34, Applicants argue that cited prior art does not teach or suggest a new limitation presented in the amendment made to the claim.
This argument is found persuasive. See the Allowable Subject Matter indicated below.

Claim Rejections - 35 USC § 102
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claim(s) 15-17, 24, 29, 31 and 33 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Karpowicz et al. (US 7,438,705).
Regarding claim 15, Karpowicz discloses a system for applying suction to a wound (Abstract, line 1) comprising:
an electronic vacuum regulator (EVR) 106 (col. 10, lines 1-15; compressor control) configured to regulate suction pressure; 
a flow path extending between an outlet and an inlet, wherein the outlet is configured to fluidically connect to a vacuum source (col. 11, lines 18-20) and wherein the inlet is configured to fluidically connect to a negative pressure wound dressing (col. 2, lines 41-42); and 
a flow meter configured to measure flow rate of air flowing through the flow path (col. 2, lines 57-58) and fully capable of measuring ( and indirectly measures) flow rate of liquid, since the liquid flow rate is in direct proportion to the flow of air generated by the pump.
Regarding claims 16 and 17, Karpowicz discloses the system comprising alarm system (warning signals) (configured to indicate abnormal conditions, as required by claim 17 (col. 2, lines 58-60).
Regarding claim 24, Karpowicz discloses the system comprising a valve configured to be actuated to regulate suction (col. 8, lines 46-48).
Regarding claim 29, Karpowicz discloses the system, wherein the controller is configured to provide suction intermittently (col. 10, lines 39-59).
Regarding claim 31, Karpowicz discloses the system comprising the negative pressure wound dressing; and a tube connecting the negative pressure wound dressing to the inlet (col. 2, lines 41-43).
Regarding claims 33 and 36, Karpowicz discloses the system, wherein the system is configured to be operable when the vacuum source is a wall vacuum source and operable when the vacuum source is a portable vacuum source that includes a vacuum motor (col. 11, lines 18-20).
Regarding claim 35, Karpowicz discloses the system, wherein the automated pressure valve is configured to be opened and closed in response to a pressure detected at a first pressure sensor configured to be positioned under the negative pressure wound dressing (col. 10, lines 1-15).
Regarding claim 37, Karpowicz discloses the system, the flow meter is further configured to: transmit the measured flow rate of liquid flowing through the flow path to the EVR, wherein the EVR is configured to automatically regulate suction pressure based on the measured flow rate of liquid flowing through the flow path (col. 2, lines 57-67).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 20, 21, 23, 27-28 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karpowicz et al. (US 7,438,705) in view of Zamierowski (US 7,108,683).
Karpowicz discloses the invention discussed above but does not expressly disclose the system, wherein the system configured to cut suction in response to a dangerous rate of fluid removal being measured by the flow meter.
Zamierowski teaches a wound therapy system (Abstract, lines 1-2) comprising a programmable controller (col. 9, lines 37-38) capable of being programmed to cut suction in response to the dangerous rate of fluid as well as any algorithm required by claims 21, 23, 27-28 and 30.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the system of Karpowicz with the programmable controller, as taught by Zamierowski in order to execute any desired protocol, as motivated by Zamierowski (col. 9, lines 36-49).
Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karpowicz et al. (US 7,438,705) in view of Hunt et al. (US 6,142,982).
Karpowicz discloses the invention discussed above but does not expressly disclose the system comprising a display screen.
Hunt teaches a wound treatment apparatus (Abstract, line 1) comprising a display screen (col. 3, line 12).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the system of Karpowicz with the display screen, as taught by Hunt in order to display data, as motivated by Hunt (col. 3, lines 11-13).
Claims 26 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karpowicz et al. (US 7,438,705) in view of Fleischmann (US 8,376,972).
Regarding claims 26 and 32, Karpowicz discloses the invention discussed above but does not expressly disclose the system comprising a pressure sensor positioned under the wound dressing.
Fleischmann teaches a wound treatment device comprising a pressure sensor 38 positioned under the wound dressing (col. 6, lines 64-67; fig. 5).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the system of Karpowicz with the pressure sensor, as taught by Fleischmann in order to measure pressure under the dressing, as directed by Fleischmann (col. 6, line 67).
Karpowicz in view of Fleischmann do not expressly disclose the second pressure sensor located along the flow path.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the system with the second pressure sensor in order to improve control over the apparatus, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 MPEP 2144.04 (VI-B).
Allowable Subject Matter
Claim 34 allowed over Prior Art of record.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record Karpowicz et al. (US 7,438,705) and Fleischmann (US 8,376,972) fail to teach, suggest or render obvious the system, wherein the pressure sensor is positioned in direct contact with the surface of the wound.
Karpowicz et al. (US 7,438,705) discloses most of claimed limitations except for the pressure sensor positioned under the dressing.
Fleischmann (US 8,376,972) remedies this deficiency by teaching a wound treatment device comprising a pressure sensor positioned under the wound dressing.
However, none of cited prior art teach or suggest the pressure sensor positioned in direct contact with the surface of the wound.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/         Examiner, Art Unit 3781                                                                                                                                                                                               /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781